concurring in the result.
I recognize that this court is bound by the precedent established by our supreme court. § 12-3-16, Ala.Code 1975; Farmers Ins. Exch. v. Raine, 905 So.2d 832, 835 (Ala.Civ.App.2004). In this case, the decision in Ex parte E.S., 205 So.3d 1245 (Ala.2015), appears to control the disposition of this mandamus proceeding because the juvenile court, upon reviewing the pleadings, determined that the allegations in the dependency/custody petition filed by J.C.R., the child’s putative father, did not invoke the jurisdiction of that court under the dependency statute. However, I write to express my agreement with the dissent authored by Justice Shaw and joined by Justice Murdock in Ex parte E.S., supra. I believe the decision in Ex parte E.S. is not in accord with other precedent that has established that a court without jurisdiction must dismiss the action before it and that § 12-11-11, Ala.Code 1975, was likely never intended to expand the jurisdiction of the juvenile court. See Ex parte E.S., 205 So.3d at 1250 (Shaw, J., dissenting). I concur in the result reached in this opinion.
THOMAS, J., concurs.